HAFETZ & NECHELES LLP
ATTORNEYS AT LAW




10 East 40th Street, 48th Floor
NEW YORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646




                                                     January 24, 2020


By ECF
Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     United States v. Raniere, 18-cr-204 (NGG)

Dear Judge Garaufis:

       We write to respectfully seek an adjournment of Clare Bronfman’s sentencing date and a
corresponding adjustment of the date for submission of defendant’s sentencing memorandum.

         Pursuant to the December 19, 2019 Scheduling Order set by Your Honor, Ms.
Bronfman’s sentencing is currently scheduled for February 14, with her sentencing memorandum
due on January 27. Since those dates were set, Your Honor allowed Ms. Bronfman two weeks
from the date she receives complete victim statements to file her objections to the initial PSR.
(ECF No. 832). We received the victim statements from the Government this week, on January
22, and received additional victim statements today, January 24, meaning that our objections to
the PSR are due on February 7. The victim statements we received total 198 pages. We intend
to file our objections to the PSR with Probation and the Government, as scheduled, no later than
February 7.

         However, as set forth in greater detail below, defendant seeks an adjournment of the
remaining sentencing dates in the Dec. 19 Scheduling Order because the dates set therein for the
sentencing hearing (2/14) and defendant’s sentencing submission (1/27) do not allow for
sufficient time for the process set forth in Rule 32 to occur, or for defendant to address the
allegations in the voluminous victim statements in her sentencing memorandum. Allowing
additional time for the parties and Probation to address the factual issues in the PSR will likely
result in a more streamlined sentencing process with fewer factual disputes for the Court to
resolve.
HAFETZ & NECHELES LLP



        As we have noted previously, the PSR contains numerous and complex factual issues
material to sentencing that will be addressed in defendant’s objections to the PSR on February 7.
The Government and Probation will no doubt need time to review our submission and to respond
to these objections. As set forth in Fed. R. Crim. P. 32, Probation will need to determine whether
to amend the PSR in light of additional factual information provided by defendant and the
Government. See Fed. R. Crim. P. 32(f)(3) (“Action on Objections. After receiving objections,
the probation officer may meet with the parties to discuss the objections. The probation officer
may then investigate further and revise the presentence report as appropriate.”) The Probation
Office has previously informed us that they anticipate issuing multiple addenda to the PSR in
this case. We anticipate that this process will limit the number of issues and objections that need
to be raised with the Court in defendant’s sentencing memo, and, significantly, will affect
whether (or how many) disputed portions of the Presentence Report or other controverted
matters the Court must rule on at sentencing. See Fed. R. Crim. P. 32(i)(2-3).

        Further, Ms. Bronfman’s lead counsel, Mr. Geragos, is beginning jury selection in a trial
in Salt Lake City on Monday, January 27, and the trial is anticipated to last at least eight weeks.1
In order for Mr. Geragos to be able to participate in and prepare for Ms. Bronfman’s sentencing,
we request that the Court schedule a sentencing date that is after Mr. Geragos’s trial concludes.

        Thus, we respectfully seek an adjournment of Ms. Bronfman’s sentencing date to March
30 or later, with defendant’s sentencing memorandum due sufficiently in advance of that date to
allow the Court to review it. In the alternative, we request that the Court adjourn Ms.
Bronfman’s sentencing sine die, as it has with the other defendants whose Presentence Reports
are not yet completed, and order Probation or the Government to inform the Court when
Probation has completed its process of reviewing objections and determining what action to take
in response.


                                                        Respectfully submitted,

                                                                   /s/

                                                        Kathleen E. Cassidy



cc:     AUSAs Tanya Hajjar and Karin Orenstein (by ECF)
        USPO Angelica Deniz (by email)

1
 Defendant had initially sought to schedule a sentencing date that would occur before Mr. Geragos’s trial
began. That became impossible due to the length of time Probation needed to complete the PSR in this
case.

                                                    2
